DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 9/9/2022. Claims 1-24 are pending and have been examined. Claims 19-24 are added.
Allowable Subject Matter
2.	Claims 20, 22, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendments and Arguments
3.	 Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive. In particular, the applicant argues that the references do not teach “training a second neural model component of the neural network with the operational data, wherein the second neural model component is trained to generate a regularization term, and generating the control system for the target system by inverting the first neural model component by optimization, wherein the regularization term generated with the second neural model component is applied in the optimization to direct the optimization toward values that correspond to typical samples in the operational data.” In response, the examiner respectfully disagrees. 
Note that SCHAFER teaches: [Abstract] “computer-assisted control and/or regulation of a technical system is provided. The method includes two steps, namely learning the dynamics of a technical system using historical data based on a recurrent neuronal network <read on the first neural model component>, and the subsequent learning of an optimum regulation <read on generating a regulation term for optimization> by coupling the recurrent neuronal network to another neuronal network <read on the second trained neural model component>” and [0008] “Subsequently in a second step and action selection rule is learned .. The further neural network thus assumes the task of optimum control of the technical system <read on ‘to direct the optimization toward values that correspond to typical samples in the operational data’> in respect of the future actions, taking account of the model dynamics of the technical system which was undertaken in the first step” and [0012], the evaluation function will be selected such that it parameterizes an optimum dynamic behavior of the technical system. In this way, by the appropriate choice of the evaluation function, the optimum control of the technical system can be realized. In this case the evaluation function can for example be represented by a cost function to be optimized; [0035], A reward or cost function.” 
JENSEN teaches: Fig. 14 and [Abstract] “Neural network inversion procedures seek to find one or more input values that produce a desired output response for a fixed set of synaptic weights.”.
				Claim Rejections - 35 USC § 103
3.	Claims 1, 3-7, 9-13, 15-19, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer, et al. (US 20100094788; hereinafter SCHAFER) in view of Jensen, et al. (IEEE Proceedings 1999; hereinafter JENSEN).
As per claim 1, SCHAFER (Title: Method for the computer-assisted control and/or regulation of a technical system) discloses “A method for generating a control system for a target system (SCHAFER, [0006], The actions in this case are any given modifications <read on control> to the technical system <read on target system> which are characterized by the modification of corresponding manipulated variables on the technical system), the method comprising:
receiving operational data of at least one source system, training a first neural model component of a neural network with the received operational data, wherein the first neural model component is trained to generate a prediction on a state of the target system based on the received operational data (SCHAFER, [0006], information is obtained about the dynamic behavior of the technical system <read on operational data and the source system> for a number of points in time in each case by a state of the technical system and by an action carried out on the technical system, with each respective action leading at a respective point in time into a new state of the technical system at the next point in time <read on prediction on a state>; [0007], the dynamic behavior of the technical system is modeled with a recurrent neural network <read on training the first neural model component>, with the aid of training data comprising known states and actions at a number of points in time),  
training a second neural model component of the neural network with the operational data, wherein the second neural model component is trained to generate a regularization term, and generating the control system for the target system by [ inverting the first neural model component ] by optimization, wherein the regularization term generated with the second neural model component is applied in the optimization to direct the optimization toward values that correspond to typical samples in the operational data (SCHAFER, [Abstract], computer-assisted control and/or regulation of a technical system is provided. The method includes two steps, namely learning the dynamics of a technical system using historical data based on a recurrent neuronal network <read on the first neural model component>, and the subsequent learning of an optimum regulation <read on generating a regulation term for optimization> by coupling the recurrent neuronal network to another neuronal network <read on the second trained neural model component>; [0008], Subsequently in a second step and action selection rule is learned .. The further neural network thus assumes the task of optimum control of the technical system <read on ‘to direct the optimization toward values that correspond to typical samples in the operational data’> in respect of the future actions, taking account of the model dynamics of the technical system which was undertaken in the first step; [0012], the evaluation function will be selected such that it parameterizes an optimum dynamic behavior of the technical system. In this way, by the appropriate choice of the evaluation function, the optimum control of the technical system can be realized. In this case the evaluation function can for example be represented by a cost function to be optimized; [0035], A reward or cost function).”  
SCHAFER does not expressly disclose “inverting the first neural model component ..” However, this limitation is taught by JENSEN (Title: Inversion of Feedforward Neural Networks: Algorithms and Applications). 
In the same field of endeavor, JENSEN teaches: Fig. 14 and [Abstract] “Neural network inversion procedures seek to find one or more input values that produce a desired output response for a fixed set of synaptic weights” and [P. 1539, Para 3] “Nearest inversion is a constrained optimization problem.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate JENSEN’s teaching in a system (as taught by SCHAFER) to enable neural network inversion for optimum control of a target system.
As per Claim 3 (dependent on claim 1), SCHAFER in view of JENSEN further discloses “wherein the control system is generated by optimization by generating a policy model component configured to generate at least one control signal and optimizing parameters of the policy model component (JENSEN, Figs. 3, 14 <The applicant is requested to clearly specify ‘a policy model’).”
As per Claim 4 (dependent on claim 3), SCHAFER in view of JENSEN further discloses “wherein the policy model is implemented with one of the following: with a trained third neural model component, by optimizing parameters of a controller component belonging to the control system (JENSEN, Figs. 3, 14 <The applicant is requested to clearly specify ‘a policy model.’ SCHAFER, [0008], The further neural network thus assumes the task of optimum control of the technical system in respect of the future actions, taking account of the model dynamics of the technical system which was undertaken in the first step).”
As per Claim 5 (dependent on claim 1), SCHAFER in view of JENSEN further discloses “wherein the regularization term generated by the second neural model component is an approximate density gradient of the second neural model component (JENSEN, Fig. 13).”  
As per Claim 6 (dependent on claim 5), SCHAFER in view of JENSEN further discloses “wherein the regularization term is applied as a term in an updating of weights of the third neural model component (JENSEN, [I. Para 1], The neural network is trained by fixing the input and output and adjusting the weights until an acceptable performance is achieved; [IV.B. Para 1], The neural network model is updated online via backpropagation learning to adapt to changing plant dynamics. Examiner’s Note: ‘the third neural model component’ has antecedent issue).”  
Claims 7, 9-12 (similar in scope to claims 1, 3-6) are rejected under the same rationale as applied above for claims 1, 3-6.  
Claims 13, 15-18 (similar in scope to claims 1, 3-6) are rejected under the same rationale as applied above for claims 1, 3-6.  
As per Claim 19 (dependent on claim 1), SCHAFER in view of JENSEN further discloses “wherein inverting the first neural model component refers to a procedure in which inputs or control actions to the target system that result in desired outputs or states of the target system are determined (JENSEN, [Abstract], Neural network inversion procedures seek to find one or more input values that produce a desired output response for a fixed set of synaptic weights” and Fig. 14).”
Claims 21, 23 (similar in scope to claims 19) are rejected under the same rationale as applied above for claim 19. 
 
4.	Claims 2, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over SCHAFER in view of JENSEN, and further in view of Balestriero, et al. (arXiv:1802.10172, 2018; hereinafter Balestriero).
As per Claim 2 (dependent on claim 1), SCHAFER in view of JENSEN further discloses “wherein the second neural model component is one of the following: [ a denoising neural network, a generative adversarial network, a variational autoencoder, a ladder network ] (JENSEN, Figs. 3, 14; [II.A. Example 1, Para 2], Once trained, the inverted neural network can provide input parameters to generate desired SIR performance in a specified target region).”
SCHAFER in view of JENSEN does not expressly disclose “a denoising neural network, a generative adversarial network, a variational autoencoder, a ladder network ..” However, this feature is taught by Balestriero (Title: Semi-Supervised Learning Enabled by Multiscale Deep Neural Network Inversion). 
In the same field of endeavor, Balestriero teaches: [Introduction, Related Work, Para 3] “DNN inversion was provided in [5] and in general relate to flavors of autoencoders [23], such as the stacked convolutional autoencoder [20]. As such, the semi-supervised with ladder network approach [26] can be seen as a particular autoencoder.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Balestriero’s teaching in a system (as taught by SCHAFER and JENSEN) for realizing neural network inversion.
Claims 8, 14 (similar in scope to claim 2) are rejected under the same rationale as applied above for claim 2.  
Conclusion
5.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:30-5:00). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	12/7/2022

Primary Examiner, Art Unit 2659